Citation Nr: 1337911	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  08-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected ligamentous injury of the right wrist, with residual instability and pain in the anatomical snuff box, major.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  




REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active duty from February 1984 to February 1988 with subsequent service in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the RO. 

In February 2009, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO.  A transcript of the proceeding is of record.  

In February 2008, the Veteran requested a hearing before the Board and subsequently withdrew his request in February 2009.  38 C.F.R. § 20.704 (e).  

The issue of entitlement to a TDIU rating may be reasonably inferred from the evidence of record.  

In February 2011, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional VA treatment records.  The RO indicated that it reviewed the records prior to readjudicating the case in the September 2013 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.


FINDINGS OF FACT

1.  The service-connected ligamentous injury of the right wrist, with residual instability and pain in the anatomical snuff box, major is shown to be manifested by pain with limitation of motion of the wrist; ankylosis of the wrist has not been shown.  

2.  The weight of the evidence does not demonstrate that the Veteran is precluded from securing and following all forms of substantially gainful employment due to his service-connected right wrist disability for the purpose of initial referral for extraschedular consideration.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected ligamentous injury of the right wrist, with residual instability and pain in the anatomical snuff box, major have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5214, 5299-5215 (2013).

2.  As the sole service-connected disability of the right wrist is not shown to have rendered the Veteran unemployable, the criteria for referral of the claim for a TDIU rating for extraschedular consideration are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

The May 2008 and March 2011 VCAA letters explained the evidence necessary to substantiate the claim for an increased rating.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The notice letters provided and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Under these circumstances, the Board finds that VA has satisfied its duty to notify under VCAA.  

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA medical records, and VA examination reports.  

As will be discussed, the Veteran was afforded VA examinations in December 2007, March 2011, and July 2013.  

The report of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on this record, the Board concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2012).

Finally, the RO substantially complied with the Board's February 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Specifically, pursuant to the remand, the Veteran was afforded a VA examination in which the examiner addressed the requested criteria, the RO/AMC provided the Veteran with the proper form to apply for TDIU, and the RO/AMC readjudicated the claim for an increased rating for the right wrist disability and adjudicated the claim for a TDIU rating.  The Veteran indicated that he was not in receipt of SSA disability, and therefore, the RO was not required to request such records.  The RO has therefore substantially complied with the Board's instructions.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Increased Rating 

Disability ratings are determined by application of the criteria in the VA Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

The court has held that separate ("staged") ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In addition, when evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, the service-connected right wrist disability is currently evaluated as 10 percent disabling by analogy under Diagnostic Code 5299-5215.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27. 38 C.F.R. § 4.71a.  The additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded utilizing the numbers of the most closely related body part and "99."

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.

In this case, the Veteran has been afforded the maximum evaluation under Diagnostic Code 5215.  Because the maximum rating has been awarded for under Diagnostic Code 5215, no additional higher evaluation is warranted due to pain, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  See Johnston v Brown, 10 Vet. App. 80 (1997).

The Veteran, however, could be afforded a higher schedular evaluation for his right wrist disability if the criteria under Diagnostic Code 5214 are met.

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist.

Ankylosis of the wrist in any other position, except favorable, is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist.

Unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  38 C.F.R. § 4.71a.  

A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a.

The medical evidence relating to the service-connected right wrist disability consists of VA treatment records as well as VA examinations dated in December 2007, March 2011 and July 2013.  The medical evidence of record, however, reflects that the Veteran does not have ankylosis, either favorable or unfavorable, of the right wrist.  Diagnostic Code 5214 is therefore not for application in this case.

The Board has considered whether the Veteran is entitled to a separate evaluation for his claimed right wrist numbness.  Upon VA examination in March 2011, the examiner performed an electrodiagnostic study which revealed no evidence of a right median, right ulnar, or right radial sensory or motor neuropathy.  As such, there is no underlying pathology for which to separately rate the Veteran's claimed numbness.  

The Board notes that the VA treatment records from December 2011 reflect mild degenerative arthritis at the base of the fifth metacarpal.  Arthritis is rated under Diagnostic Code 5003 that permits rating based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  As such, a separate or increased rating due to any arthritis is not warranted.  

Consideration has also been given regarding whether the schedular evaluation in this case is inadequate; thus, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The discussion reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.    

Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).


TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).

A TDIU rating may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran currently is only service connected for his right wrist disability that is assigned a 10 percent disability rating.  Thus, the schedular percentage criteria for a TDIU rating are not met.  38 C.F.R. §§ 4.16(a), 4.25.

Consequently, at this juncture, the Board will consider whether referral to the Director of Compensation and Pension Services for an extraschedular TDIU rating is warranted, as the Veteran does not meet the percentage requirements for TDIU rating. 38 C.F.R. § 4.16(b).

In any event, a TDIU determination, either on a schedular or extraschedular basis, requires that the Veteran be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

Throughout the entire appeal period, the evidence of record reflects that a TDIU rating on an extraschedular basis is not warranted.

In a correspondence from the Veteran dated in October 2007, he indicated that he worked seven days a week.  

Upon VA examination in December 2007, the Veteran stated that he was employed at a bingo parlor.  He reported that, during the course of his employment, he eliminated all activities that required lifting.  He also stated that he no longer played sports or carried out auto mechanics.  

The Veteran reported in his March 2011 claim for a TDIU rating that his disability started to affect his full time employment in March 1990, that the last time he worked full time was June 2000 and that he became too disabled to work in November 2009.  He further reported that he did not leave his most recent employment in 2009 because of his disability and that he had not tried to obtain employment since November 2009.  

In a March 2011 VA examination, the Veteran stated his usual occupation was a diesel mechanic, but he was currently unemployed because he was laid off due to lack of work.  

The examiner noted that the Veteran had decreased manual dexterity, problems with lifting and carrying, weakness or fatigue, decreased strength, and pain, which might result in the assignment of different duties at work.  The Veteran reported that he was a game store attendant from 1995 to 2000 and a bingo store attendant from 2000 to 2009.  

A July 2012 submission from the Veteran's former employer shows that the Veteran worked in an office for 30 to 40 hours a week until November 2009.  His employer did not specify the reasons for the Veteran's separation from employment.  

Upon examination in July 2013, the Veteran reported that he had not worked as a mechanic since 2009 due to his inability to grip and lift with his right hand as a result of the wrist injury.  

The examiner noted that the Veteran's wrist pain and limited range of motion made it difficult for him to lift and grip and precluded him from employment requiring physical labor such as construction or landscaping.  The examiner, however, stated that the Veteran would not be prevented from performing sedentary work in a clerical or retail setting.  

In denying the Veteran's claim for a TDIU rating, the Board has considered the Veteran's lay statements that he is unable to work as a result of his service-connected wrist disability.  The Board notes that the Veteran's statements are inconsistent to the extent that they pertain to the reasons for his separation from employment in 2009.  

In March 2011, the Veteran indicated that he was laid off due to lack of work, and in July 2013, he indicated that he was unable to work due to his inability to grip and lift with his right hand.  As such, the Board finds the Veteran's lay statements are on limited probative for the purpose of his assessing whether he is precluded for performing all forms of substantially gainful employment.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board has also considered the Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on the issue under 38 C.F.R. § 4.16(b).

The Board emphasizes that the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran may be unemployed and precluded from performing manual labor; however, he is still capable of employment in a sedentary capacity.   

As the preponderance of the evidence is against the claim for a TDIU rating for referral on an extraschedular basis, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

A rating in excess of 10 percent for the service-connected ligamentous injury of the right wrist, with residual instability and pain in the anatomical snuff box, major is denied.  

The claim for a TDIU rating on an extraschedular basis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


